Name: Regulation (EEC) No 671/75 of the Council of 4 March 1975 amending the Annex to Regulation (EEC) No 2358/71 on the common organization of the market in seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 3 . 75 Official Journal of the European Communities No L 72/21 REGULATION (EEC) No 671/75 OF THE COUNCIL of 4 March 1975 amending the Annex to Regulation (EEC) No 2358/71 on the common organization of the market in seeds ensure producers a fair income, nor to meet existing market demand ; Whereas provision should therefore be made for encouraging the production of basic seed and certified seed of fodder peas and also monoecious hemp by granting aid ; whereas, to this end, those products should be included in the Annex to Regulation (EEC) No 2358/71 , THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 2358/71 ( x ) of 26 October 1971 on the common organization of the market in seeds , as last amended by Regulation (EEC ) No 1119/74 ( 2 ), and in particular Article 3 (4 ) thereof ; Having regard to the proposal from the Commission ; Whereas there is at present a shortfall of proteins in the Community ; whereas it is necessary to ensure that the market in high-protein fodder legumes such as fodder peas is regularly supplied ; Whereas the production of certified seed of monoecious hemp, because of the very high costs entailed in the cultivation of this high quality species , does not at present make it possible to HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 2358/71 shall be replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on 1 July 1975 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 March 1975 . For the Council The President M. A. CLINTON 0 OJ No L 246 , 5 . 11 . 1971 , p. 1 . ( 2 ) OJ No L 128 , 10 . 5 . 1974, p. 3 . Official Journal of the European Communities 20 . 3 . 75No L 72/22 ANNEX . CCT heading No Description of goods ex 12.01 A ex 12.03 C ex 07.05 A I ex 07.05 A III ex 12.03 C Linum usitatissimum L. partim. Cannabis sativa L. monoica 1 . GRAMINEAE Arrhenatherum elatius (L. ) J. et C. Presl . Dactylis glomerata L. Festuca arundinacea Schreb . Festuca ovina L. Festuca pratensis Huds. Festuca rubra L. Lolium multiflorum Lam. Lolium perenne L. Lolium X hybridum Hausskn . Phleum pratense L. Poa nemoralis L. Poa pratensis L. Poa trivialis L. 2 . LEGUMINOSAE Pisum arvense L. Vicia faba L. ssp . faba var. equina Pers. Vicia faba L. var. minor (Peterm.) bull. Medicago sativa L, Trifolium pratense L. Trifolium repens L. Vicia sativa L. Textile flax Monoecious hemp GRASSES Tall oatgrass Cocksfoot Tall fescue Sheep's fescue Meadow fescue Red fescue Italian ryegrass (including Wester ­ . wolds) Perennial ryegrass Hybrid ryegrass Timothy Wood meadowgrass Smooth-stalked meadowgrass Rough-stalked meadowgrass LEGUMES Fodder pea Large field bean Small field bean Lucerne Red clover White clover Common vetch